Exhibit 10.4 THESE SECURITIES AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES, SUBJECT TO COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS. COMMON STOCK PURCHASE WARRANT Issue Date: June 20, 2016 To Purchase 100,402 Shares of Common Stock of VIVEVE MEDICAL, INC. THIS COMMON STOCK PURCHASE WARRANT CERTIFIES that, for value received, Western Alliance Bank, an Arizona corporation and its assignee (the “ Holder ”), is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the Issue Date (the “ Initial Exercise Date ”) and on or prior to the close of business on the earlier of the tenth anniversary of the Issue Date (the “ Termination Date ”) but not thereafter, to subscribe for and purchase from Viveve Medical, Inc., a Delaware corporation (the “ Company ”), up to an aggregate of 100,402 shares (the “ Warrant Shares ”) of the Company’s common stock, par value $0.0001 per share (the “ Common Stock ”) in accordance with Section 2 or Section 3 herein. The purchase price of one share of Common Stock (the “ Exercise Price ”) under this Warrant shall be $4.98 , subject to adjustment hereunder. The Exercise Price and the number of Warrant Shares for which the Warrant is exercisable shall be subject to adjustment as provided herein. 1.
